Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Due to the allowability of generic claim 1, the species restriction of 05/19/2021 is withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a toilet seat structure for an aircraft lavatory unit which includes the specific structure of a toilet body with a bowl portion, a support portion configured to support the toilet body above a floor, a shroud having a peripheral wall configured to cover a periphery of the toilet body and the support, a flange having an annular shape placed on an upper end outer circumference of the bowl portion, and a toilet seat having an annular shape placed on the flange, the toilet seat having a lower surface to which a cushion block is attached, the cushion block having a band-like shape and positioned almost in an entire area of the toilet seat in a circumference direction, and in a state in which the cushion block is attached to the lower surface of the toilet seat with a section of an outer surface of the cushion block that is brought into contact with the lower surface of the toilet seat forms an inclined surface forming an obtuse angle with respect to the lower surface of the toilet seat; wherein recess/protrusion portions are provided to the lower surface of the toilet seat and the upper surface of the cushion block to be attached to the lower surface, the recess/protrusion portions extending continuously around a circumference of the toilet seat and being engaged with each other. The prior art of record does not teach the specifics of the lavatory toilet as noted above with the continuously extending mating recess/protrusion portions on a cushion block attached to the bottom of the toilet seat as claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754